EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 16 May 2022.  Claims 1-4 and 7-21 are now pending.  The Examiner acknowledges the amendments to claims 1-4 and 7-11, as well as the cancellation of claims 5 and 6 and the addition of claims 12-21.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been amended as follows: 

IN THE CLAIMS:

At line 12 of claim 1, “one pair of leg portions” has been changed to --one pair of the at least two pairs of leg portions--.
At line 14 of claim 1, “an other pair of leg portions” has been changed to –an other pair of the at least two pairs of leg portions--.
At line 17 of claim 1, “a living body is stimulated” has been changed to –a living body is configured to be stimulated--.
At line 3 of claim 3, “which detects” has been changed to --configured to detect--.
At line 7 of claim 7, “the second direction be generated alternately” has been changed to -- the second direction to be generated alternately--.
At line 8 of claim 7, “alternating currents” has been changed to --alternating current--.
At line 5 of claim 11, “a first coil portion” has been changed to –the first coil portions--.
At line 5 of claim 11, “a second coil portion” has been changed to –the second coil portions--.
At line 8 of claim 11, “caused by configurations that” has been changed to –such that respective--.
At line 16 of claim 12, “a living body is stimulated” has been changed to –a living body is configured to be stimulated--.
At line 17 of claim 12, “the leg portions the” has been changed to –the leg portions of the--.
At line 19 of claim 12, “the leg portion” has been changed to –the leg portions--.
At line 3 of claim 14, “which detects” has been changed to --configured to detect--.
At line 2 of claim 16, “wherein an voltage” has been changed to –wherein a voltage--.
At line 2 of claim 16, “and an voltage” has been changed to –and a voltage--.
At line 7 of claim 18, “the second direction be generated alternately” has been changed to -- the second direction to be generated alternately--.
At line 7 of claim 18, “currents” has been changed to –current--.
At line 5 of claim 21, “a first coil portion” has been changed to –the first coil portions--.
At line 5 of claim 21, “a second coil portion” has been changed to –the second coil portions--.
At line 8 of claim 11, “caused by configurations that” has been changed to –such that respective--.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claims 2, 4 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
Claims 1-4 and 7-21 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-4 and 7-11, while the prior art teaches a magnetic field generating apparatus for biostimulation comprising: a core formed by magnetic material; and coils wound around portions of the core, wherein the core includes at least two pairs of leg portions which are juxtaposed each other, in which for each of the at least two pairs of leg portions, there are provided gap-portions which mutually cross each other, the coils include first coil portions and second coil portions forming a first magnetic path and a second magnetic path between the at least two pairs of leg portions and the gap-portions respectively; and wherein by the first coil portions and one pair of leg portions, there is generated a magnetic field of first direction which lies on the first magnetic path, and by the second coil portions and an other pair of leg portions, there is generated a magnetic field of second direction which lies on the second magnetic path, and by a magnetic field formed by synthesizing the magnetic field of first direction and the magnetic field of second direction, a living body is configured to be stimulated, the prior art of record does not teach or fairly suggest a magnetic field generating apparatus for biostimulation as claimed by Applicant, wherein a voltage applied to the first coil portions and a voltage applied to the second coil portions are different in phase, and the absolute value of the difference in phase is less than 180 degrees.  
Regarding claims 12-21, while the prior art teaches a magnetic field generating apparatus for biostimulation comprising: a core formed by magnetic material; and coils wound around portions of the core, wherein the core includes at least two pairs of leg portions which are juxtaposed each other, in which for each of the at least two pairs of leg portions, there are provided gap-portions which mutually cross each other, the coils include first coil portions and second coil portions forming a first magnetic path and a second magnetic path between the at least two pairs of leg portions and the gap-portions respectively; and wherein by the first coil portions and one pair of leg portions, there is generated a magnetic field of first direction which lies on the first magnetic path, and by the second coil portions and an other pair of leg portions, there is generated a magnetic field of second direction which lies on the second magnetic path, and by a magnetic field formed by synthesizing the magnetic field of first direction and the magnetic field of second direction, a living body is configured to be stimulated, the prior art of record does not teach or fairly suggest a magnetic field generating apparatus for biostimulation as claimed by Applicant, wherein the core includes a first connecting portion which connect the leg portions of the one pair of the at least two pairs of leg portions, and a second connecting portion which connects the leg portions of the other pair of the at least two pairs of leg portions, the first and second connecting portions for the at least two pairs of leg portions are arranged at crossed positions, and the end surfaces of the at least two pairs of leg portions lie on the same plane.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791